Citation Nr: 0332023	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-16 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of exposure 
to asbestos.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The appellant had active service from September 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that determination, the RO denied the 
service-connection claim listed above, as to which the 
appellant has perfected this appeal.


FINDING OF FACT

The veteran does not have a disability as a result of 
exposure to asbestos during service.


CONCLUSION OF LAW

Disability as a result of exposure to asbestos was not 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2003).

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  That analysis would include 
cases that had been decided by the Board before the VCAA, but 
were pending in the CAVC at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Kuzma v. Principi, supra (citing 
with approval Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The present claim involves a request for service connection, 
and there is no issue as to whether the application for this 
claim is substantially complete.  38 U.S.C.A. §5102 (West 
2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2003).  
The appellant filed the appropriate form seeking to establish 
entitlement to service connected disability compensation in 
October 1999.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Upon receipt of the veteran's 
substantially complete application, the RO wrote to him in 
November 1999.  He was told the information that he should 
provide regarding his claimed in-service exposure to 
asbestos.  He was told that VA had requested his service 
medical and personnel records.  He was asked to provide any 
information or evidence as to any treatment he had received 
for his claimed disorder.  He was told that VA would gather 
evidence to support his claim and that it was his 
responsibility to provide the complete names and addressed of 
medical providers and to provide copies of any relevant 
treatment records he might have in his possession.  
Thereafter, in May 2001 correspondence, the RO provided the 
veteran with notice of the provisions of the VCAA and of the 
respective responsibilities of VA and the appellant in 
obtaining or providing the pertinent evidence or information.

After the RO denied the claim in March 2002, it sent the 
appellant a May 2002 letter describing the appeal process, 
and issued a September 2002 statement of the case (SOC) 
listing the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claims.  A supplemental SOC was also issued, in April 2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  In an April 2003 
statement, the veteran indicated that he had no additional 
evidence to furnish, and that he wished to waive the 60-day 
due process period.  

In this case, the medical evidence associated with the claims 
file includes the service medical and personnel records, as 
well as private medical records submitted by the veteran.  
The appellant has not reported that he had received any 
treatment for disorders resulting from asbestos exposure.  
The RO informed the appellant of the need for information or 
evidence concerning treatment for his claimed disability, but 
he has failed to identify any source of information or 
evidence that would be pertinent to the claim.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claims.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  In 
this case, the veteran has argued that he should have been 
afforded a VA examination.  However, the Board has determined 
that an examination are not necessary for the following 
reasons: the veteran has failed to identify a specific, 
chronic disorder as a claimed residual of exposure to either 
asbestos or a herbicide agent (other than the symptom of 
"coughing"); service records do not show exposure to 
asbestos; service medical records do not show that the 
veteran was treated for residuals of asbestos; and there is 
no competent evidence showing that the veteran currently has 
a disability resulting from asbestos exposure.  Therefore, 
the criteria at 38 C.F.R. § 3.159(c)(4)(A-C) are not shown to 
have been met.

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claim in the SOC issued in 
September 2002.  In addition, the appellant was advised of 
the specific VCAA requirements in the correspondence dated in 
May 2001.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the SOC and SSOC fully informed the 
appellant of the types of evidence which would be necessary 
to substantiate her claims.  Moreover, inasmuch as the 
appellant has had more than ample time during the pendency of 
this matter in which to submit supportive information, 
evidence, and argument, and has in fact done so, the holding 
of the Federal Circuit in its decision in PVA, supra, has 
been fulfilled.  Therefore, the Board finds that no useful 
purpose would be served in remanding this matter for more 
development or procedural steps.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The CAVC has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, supra. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

The service medical records are negative for any documented 
exposure to asbestos, and for any diagnosis, treatment, or 
findings of any symptoms, disease, or disability related to 
asbestos exposure.  The records are also silent as to any 
respiratory, pulmonary, or skin disorder. 

The veteran's service personnel records show his assignment 
to the USS Lenawee, APA 195.  These personnel records do not 
document that the appellant was exposed to asbestos. 

The veteran filed a claim for asbestos exposure in October 
1999, indicating that he had been coughing a lot, but was not 
a smoker.  In November 1999, the RO issued correspondence to 
the veteran, asking him to submit or identify any evidence 
pertinent to the claim, including evidence of the currently 
claimed disability.  

The veteran responded to the RO's letter in November 1999.  
He indicated that he had not been to a doctor for complaints 
or treatment of asbestos exposure at any time since service, 
but was concerned because he had been involved in asbestos 
removal during service.  He indicated that his post-service 
employment consisted of:  (1) working as a transmitter 
engineer for television and radio broadcasting, from 1968-
1981; (2) working as an engineer handling radioactive 
materials from 1981-1982; and (3) working in television and 
stereo repair, and as a part-time railroad mechanic, from 
1982-1999.

In April 2001, the veteran submitted a statement indicating 
that he had been heavily exposed to asbestos while working in 
the engine room of a 1944 troop transport ship.  Private 
medical records, dated in 2001, document treatment for 
hypertension and show an abnormal electrocardiogram, but do 
not make any reference to asbestos exposure in service or to 
any asbestos-related disorder.  VA medical records dated in 
2001 make no reference to asbestos exposure or any asbestos 
related condition, to include a skin disorder.  

The veteran presented testimony at a hearing held at the RO 
in March 2003, before the Decision Review Officer.  The 
veteran stated that he enlisted in the US Navy in September 
1963, and was assigned to the USS "Lenoway" APA 195.  He 
testified that the ship was "loaded" with asbestos and that 
he served as a welder's helper and radioman on the ship.  He 
said he re-bricked boilers on the ship, which were insulated 
with asbestos.  He stated that he had to carry asbestos and 
that it frequently came in contact with his body.  The 
veteran further testified that asbestos exposure had resulted 
in a sore on his chest that would not heal, for which he had 
not received medical treatment.  He stated that he did not 
have any lung problems.  He indicated that doctors had 
described his skin condition as a mole.

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303(a).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See VA Adjudication Manual M21-1, Part VI, 
7.21(d)(1) (Oct. 3, 1997).  Radiographic changes indicative 
of asbestos exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of the pleura and peritoneum.  
M21-1, Part VI, 7.21(a)(1).  The clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  M21-1, Part VI, 
7.21(c).  Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  M21-1, Part VI, 
7.21(b)(1).

It should be noted that the pertinent parts of the VA manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having been aboard a ship.  Dyment v. West, 13 Vet.App. 141, 
145-46 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002); VAOPGCPREC 4-2000.  



IV.  Analysis

The initial element of any service-connection claim is 
whether there is medical evidence showing a clinical 
diagnosis of the claimed disability.  In this case, there is 
no competent evidence of record showing that the veteran 
currently has an asbestos-related disorder, or that any such 
disorder can be linked to service activities, and the veteran 
has therefore failed to satisfy the initial element of a 
service-connection claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 and 
1131, an appellant must submit proof of a currently existing 
disability resulting from service in order to merit an award 
of compensation). 

The appellant has done no more in this appeal than claim he 
currently has asbestos related disorder, which he attributes 
to asbestos exposure on shipboard during his active service 
between 1963 and 1967.  Despite VA's requests that he provide 
competent information or evidence of current residuals of 
exposure to asbestos, he has not identified any health care 
providers which have treated him for such a disease, nor has 
he identified any specific disabling residuals of hisn 
asserted exposure to asbestos, other than coughing and a skin 
condition, apparently described by doctors as a mole, 
according to the veteran's March 2003 hearing testimony. 

The record contains no current diagnosis of asbestosis, which 
is a form of lung disease caused by inhaling fibers of 
asbestos and marked by interstitial fibrosis of the lung 
varying in extent from minor involvement of the basal areas 
to extensive scarring.  See Dorland's Illustrated Medical 
Dictionary, 146 (28th ed. 1994); Haney v. Principi, No. 02-
2214 (U.S. Vet. App. Nov. 6, 2003).  The Board has no reason 
to doubt the veteran's account of his extensive work around 
asbestos in service, but, even accepting for the purpose of 
this decision that he had such exposure, we cannot grant 
service connection for mere exposure, but must have competent 
evidence of a present, asbestos-related disability.  As noted 
above, the veteran can describe facts known to him, and his 
symptoms, but professional evidence is necessary to establish 
a medical diagnosis and the causation of a disability.  At 
this time, the record contains no currently diagnosed 
pulmonary, respiratory, or skin disorder which has in any way 
been etiologically linked to exposure to asbestos during 
service.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of service connection for 
residuals of asbestos exposure, to include asbestosis.


ORDER

Service connection for residuals of exposure to asbestos is 
denied.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



